COURT OF APPEALS FOR THE
                                FIRST DISTRICT OF TEXAS AT HOUSTON

                                           ORDER ON MOTION

Cause number:             01-14-00335-CR, 01-14-00336-CR
Style:                    Damion Gentry v. The State of Texas
Date motion filed*:       September 25, 2014
Type of motion:           Motion for Extension of Time to File Reporter’s Record
Party filing motion:      Court reporter
Document to be filed:     Reporter’s Record

Is appeal accelerated?       No

If motion to extend time:
       Original due date:                   June 16, 2014
       Number of extensions granted:             3        Current Due date: September 16, 2014
       Date Requested:                      October 10, 2014

Ordered that motion is:
       Granted
          Denied
          Dismissed (e.g., want of jurisdiction, moot)
          Other: _____________________________________
          Though the court reporter requested an extension until October 10, 2014, to file
          the reporter’s records in both cases, she apparently filed both of them on
          September 29, 2014. Accordingly, the motion is dismissed as moot. Because the
          clerk’s record was filed in both cases, the record is complete. Appellant’s brief is
          ordered to be filed within 30 days of the filing of the reporter’s record. See TEX.
          R. APP. P. 38.6(a)(2). The State’s brief, if any, is due within 30 days of the filing of
          appellant’s brief. See TEX. R. APP. P. 38.6(b).

Judge’s signature: /s/ Laura C. Higley
               

Panel consists of ____________________________________________

Date: September 30, 2014
November 7, 2008 Revision